NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-MAR-2021
                                            09:34 AM
                                            Dkt. 24 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                   U. S. BANK NATIONAL ASSOCIATION,
      AS TRUSTEE FOR ADJUSTABLE RATE MORTGAGE TRUST 2005-2,
    ADJUSTABLE RATE MORTGAGE-BACKED PASSTHROUGH CERTIFICATES,
                SERIES 2005-2, Plaintiff-Appellee, v.
           THE ESTATE OF STUART D. EDWARDS also known as
        STUART DENZIL EDWARDS; KELLY EDWARDS also known as
 KELLY ANNE EDWARDS, INDIVIDUALLY, AND AS TRUSTEE OF THE EDWARDS
            FAMILY TRUST U/D/T DATED SEPTEMBER 19, 1996,
                        Defendants-Appellants,
            and DOES 1 through 20, inclusive, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC15100031K)


    ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
   (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Motion for Order Dismissing
Appeal (Motion), filed February 23, 2021, by Plaintiff-Appellee
U.S. Bank National Association (Bank), the opposition thereto,
and the record, it appears we lack appellate jurisdiction over
Edwards's appeal from the Circuit Court of the Third Circuit,
Kona Division's (Circuit Court) September 1, 2020 "Order Granting
in Part and Denying in Part [Edwards's], et al., Non-Hearing
Motion for Order for 60 Day Leave of Court to File First Amended
Answer to [Edwards's] Complaint Filed January 30, 2015; and to
File Counterclaim and Enjoin Necessary Parties, filed April 22,
2020" (Order), and November 17, 2020 order denying Edwards's
motion for reconsideration of the Order (Motion to Reconsider),
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

in Civil No. 3CC15100031K, because the Circuit Court has not
entered a final, appealable judgment.
          An aggrieved party typically cannot obtain appellate
review of a circuit court's interlocutory orders in a civil case,
under Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
circuit court has reduced its dispositive rulings to an
appealable, final judgment under Hawai#i Rules of Civil Procedure
(HRCP) Rule 58. See Jenkins v. Cades Schutte Fleming & Wright,
76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994) ("An appeal may
be taken from circuit court orders resolving claims against
parties only after the orders have been reduced to a judgment and
the judgment has been entered in favor of and against the
appropriate parties pursuant to HRCP [Rule] 58[.]"). In
foreclosure cases, appellate jurisdiction over appeals is further
defined by HRS § 667-51, which provides for appellate
jurisdiction over, inter alia, a judgment on a decree of
foreclosure. See Bank of America, N.A. v. Reyes-Toledo, 139
Hawai#i 361, 371, 390 P.3d 1248, 1258 (2017). Here, the Circuit
Court has not entered a final, appealable judgment under HRS
§§ 641-1(a) or 667-51.
           Further, the Order does not satisfy the requirements
for an exception to the final-judgment requirement as a
prerequisite for an appeal under the collateral-order doctrine,
the Forgay doctrine, or HRS § 641-1(b). See Greer v. Baker, 137
Hawai#i 249, 253, 369 P.3d 832, 836 (2016) (reciting the
requirements for appeals under the collateral-order doctrine and
the Forgay doctrine); HRS § 641-1(b) (2016) (requirements for
leave to file an interlocutory appeal).
           Regardless, Edwards did not comply with the time
requirement for filing a notice of appeal, set forth in Hawai#i
Rules of Appellate Procedure (HRAP) Rule 4(a)(1). It appears
HRCP Rule 60(b)(3) applies to the Motion to Reconsider, and a
post-judgment, HRCP Rule 60(b) motion does not qualify as a
tolling motion under HRAP Rule 4(a)(3). See Simbajon v. Gentry,
81 Hawai#i 193, 196, 914 P.3d 1386, 1389 (App. 1996). An
exception to that general rule exists if the circumstances allow
the circuit court to treat the HRCP Rule 60(b) post-judgment

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

motion as a timely HRCP Rule 59 post-judgment motion. See, e.g.,
Simbajon, 81 Hawai#i at 196, 914 P.3d at 1389; Lambert v. Lua, 92
Hawai#i 228, 234, 990 P.2d 126, 132 (App. 1999) ("An HRCP
Rule 60(b) motion for relief from judgment may toll the period
for appealing a judgment or order, but only if the motion is
served and filed within ten (10) days after the judgment is
entered." (citation omitted)). However, here, Edwards did not
file the Motion to Reconsider within ten days after the circuit
court issued the Order.
           "As a general rule, compliance with the requirement of
the timely filing of a notice of appeal is jurisdictional, and we
must dismiss an appeal on our motion if we lack jurisdiction."
Grattafiori v. State, 79 Hawai#i 10, 13, 897 P.2d at 937, 940
(1995) (citations, internal quotation marks, and brackets
omitted). See HRAP Rule 26(b) ("[N]o court or judge or justice
is authorized to change the jurisdictional requirements contained
in Rule 4 of these rules.").
           Accordingly, IT IS HEREBY ORDERED that the Motion is
granted and this appeal is dismissed for lack of appellate
jurisdiction.
           DATED: Honolulu, Hawai#i, March 9, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge
                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  3